PER CURIAM.
The trial court denied George Radford’s postconviction motion as untimely according to the time limitations of Florida Rule of Criminal Procedure 3.850(b). Radford filed his motion attacking the judgment and sentence two years and twenty-eight days after they were rendered. The operative rule forecloses relief to movants who fail to file their motions within two years from the date the judgment and sentence become final; finality of the judgment and sentence, however, does not occur until the expiration of the thirty days allowed criminal defendants to file a notice of appeal therefrom. See McGee v. State, 684 So.2d 241 (Fla. 2d DCA 1996). Radford’s motion was timely filed.
*1069We reverse the order denying postconviction relief with directions to the trial court to consider Radford’s claims on their merits.
BLUE, A.C.J., and FULMER and CASANUEVA, JJ., concur.